Shientag, J.
(dissenting). I dissent and vote to modify the order entered July 2, 1947. While I concur in the Per Curiam opinion as far as it goes, I believe that the order of substitution should contain a provision requiring that a copy thereof be sent by mail within a specified time to all of the insured. The order entered July 2, 1947, should be modified to contain such a requirement.
Peck, P. J., Glennon, Dore and Van Voorhis, JJ., concur in Per Curiam opinion; Shientag, J., dissents and votes to modify with memorandum.
Order entered July 2, 1947, affirmed with $20 costs and disbursements. Appeal from order entered June 26, 1947, unanimously dismissed.